[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                  FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                             No. 10-15508                   APR 25, 2011
                         Non-Argument Calendar               JOHN LEY
                                                               CLERK


                 D. C. Docket No. 1:09-cv-01148-MEF-WC

JANICE KNIGHT, As Administratrix of the
Estate of Charles Knight, deceased,

                                                               Plaintiff-Appellee,

                                  versus

CITY OF OZARK,
JIMMY CULBREATH,

                                                       Defendants-Appellants.




                Appeal from the United States District Court
                   for the Middle District of Alabama


                             (April 25, 2011)

Before TJOFLAT, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
      This case arose out of a high-speed police chase of a vehicle driven by a

suspected drug trafficker whom the police were trying to arrest. Both vehicles

were traveling on the wrong side of the road, and the suspect’s vehicle struck head

on a vehicle driven by plaintiff’s decedent, causing his death. Plaintiff, in her

representative capacity, brought a multi-count complaint against, among others,

the City of Ozark and Ozark Police Sergeant Culbreath for damages and other

relief, under 42 U.S.C. § 1983, for the violation of the decedent’s rights under the

Fourth and Fourteenth Amendments, Counts I and II, and for the violation of the

decedent’s rights under Alabama tort law, Counts VII, VIII, XI, and XII. This

interlocutory appeal by the City and Culbreath relates to these tort law counts.

      The City and Culbreath moved to dismiss the § 1983 claims and the tort law

claims for failure to state a claim for relief, Fed. R. Civ. P. 12(b)(6). They also

sought dismissal of the tort law claims on grounds of immunity—the City claiming

immunity under Ala. Code § 11-47-190 (municipal immunity) and Culbreath

claiming immunity under Ala. Code § 6-5-338 (state-agent immunity). The

district court, in an order dated November 22, 2010, granted their motions to

dismiss the § 1983 claims, and, without mentioning the immunity defenses, ruled

that the tort law claims against the City and Culbreath would be “best resolved at

summary judgment or trial.” Order at 12. The City and Culbreath are entitled to a

                                           2
ruling on their motions to dismiss based on the immunity grounds. We therefore

vacate the district court’s order—to the extend that it deals with the tort law

claims—and remand the case for such ruling.

      VACATED and REMANDED.




                                          3